Exhibit 10.1


August 26, 2009


Board of Directors / Shareholders
South Atlantic Traffic Corporation
409 Brevard avenue Suite 5
Coca, Florida 32922




 
Re:
Transaction Relating to South Atlantic Traffic Corporation

 
Dear Board Members,
 
The purpose of this letter is to set forth our present mutual intentions with
respect to a proposed transaction (the "Proposed Transaction") pursuant to which
EGPI Firecreek, Inc. or one or more of its subsidiaries (the “Purchaser”) would
purchase all of the outstanding common stock of South Atlantic Traffic
Corporation (collectively, the "Companies", “Company” or “SATCO”). This letter
is intended to and does constitute a binding agreement among the parties with
respect to the Proposed Transaction, subject to the final written definitive
purchase agreement (the “Agreement”) by and among the Companies, the
shareholders (the “Sellers”) and the Purchaser being substantially the same as
the terms outlined below.
 
The following are the principal points agreed to by us:
 
 
1.
Acquisition of Interests.  At the closing of the Proposed Transaction (the
"Closing"), the Purchaser would, directly or through one or more of its
affiliates that it designates, acquire all of the common stock of each of the
Companies (the "Interests").  The Interests would be conveyed to the Purchaser
free and clear of any liens or encumbrances.  The Sellers and the Companies
would indemnify the Purchaser for any and all known liabilities and obligations
of the Companies that were incurred or arise as a result of actions taken prior
to the Closing.

 
 
2.
Consideration. - In consideration for the sale of the Securities, Purchaser
shall pay Seller a total of Two Million Three Hundred Twenty Six Thousand Three
Hundred US Dollars  ($2,326,300.00) calculated as 3.5 times the Company’s
Weighted Average earnings before interest, depreciation and amortization
(“EBITDA”) for the trailing 24 months (weighted 50%) and projected 36 months
(weighted 50%) periods, payable based upon the following formula:

 
A.
Fifty Percent consisting of Cash and an Interest Bearing Seller’s Note (the
“Cash Consideration”)

 
 
1)
Cash in available funds equal to the sum of Fifty Percent (50%) of the Company’s
available cash balance at Closing plus Twenty-Five Percent (25%) of the
Company’s trade accounts receivables aged less than Ninety (90) days past due at
Closing with an additional amount to be negotiated for the outstanding retainage
and imminent collections of receivables over 90 days old as negotiated prior to
Closing. The Target Cash Consideration will be set at Six Hundred Thousand US
Dollars ($600,000.00); the Base Working Capital Requirement will be set at Six
Hundred Thousand US Dollars ($600,000.00). The cash payment at closing will be
the greater of the calculation as described above based on cash on hand and
qualified receivables, or $600,000.00, less the amount required, if any, to
maintain the Base Working Capital Requirement of $600,000.00.

 
 
 
2)
Seller’s Note with a Three (3) year term in an amount which when added to the
Cash Purchase Price equals approximately Fifty Percent of the Purchase
Price.  The Seller’s Note will accrue interest at a rate of Nine Percent (9%)
per annum.  The Seller Note will amortize with a principal and interest payment
at the First Anniversary Date of the Transaction of Twenty-Five Percent (25%) of
the Seller Note plus accrued interest, a principal and interest payment at the
Second Anniversary Date of the Transaction of Twenty-Five Percent (25%) of the
Seller Note plus accrued interest and a Final Payment of the Outstanding Balance
of the Seller Note plus any unpaid interest on the Third Anniversary Date of the
Transaction.

 

--------------------------------------------------------------------------------


 
The Seller’s Note carries a cumulative claw-back feature (the “Claw Back”) for
the term of the Seller’s Note.  The Claw Back provides the Purchaser down-side
protection against the Seller not meeting pre-determined financial targets and
is summarized as follows:
 
 
a.
The Purchaser and Seller shall agree on projected annual financial targets
(“Annual Target”).

 
 
b.
The Claw Back does not apply in the first year following Closing.

 
 
c.
The Claw Back is applied at the second anniversary following Closing.

 
 
d.
The scheduled principal payment is proportionally reduced by the percentage that
actual financial results for the year are less than the appropriate Annual
Target.

 
 
e.
The cumulative nature of the Claw Back feature will apply only during the
respective year in which the pre-determined financial targets were not met and
cannot be applied to previous years in which the financial targets were met and
the full scheduled principal payment was paid.

 
Example of Claw Back
 
$  50,000  Scheduled principal payment at 2nd anniversary following Closing
 
$100,000  Quarterly Target EBITDA at 2nd anniversary following Closing
 
$  75,000   Actual EBITDA at 2nd anniversary following Closing
 
$  37,500  Actual principal payment at 2nd anniversary following Closing
 
         $37,500 = ($75,000/$100,000) * $50,000 scheduled payment
 
 
  B.
Fifty Percent consisting of Purchaser’s Common Stock valued at the Make Whole
Valuation Price of $.40 per share (the “Stock Consideration”) the common shares
issued at Closing will carry a make whole provision (the “Make Whole”).  The
Make Whole provides down-side protection against a decline in Purchaser’s common
share price and is summarized as follows:

 
 
1)
The Make Whole is available only for shares held from the Stock Consideration by
the Seller for a period of one year following Closing.

 
 
2)
The Make Whole is 100% available to the Seller if the Company meets or exceeds
the Earnout Target for the one year period following Closing. If the Earnout
Target is not met the Purchaser and Seller shall provide a matrix of Make Whole
prices which will be applied to the shares owned of the Stock Consideration at
the end of the one year period following closing that will be used to determine
the price to be used to determine the Make Whole Payment.

 
 
3)
In the event that the Market Price Per Share of the Stock Consideration during
the thirty (30) consecutive trading days immediately prior to the first
anniversary of the Closing (the “Make Whole Date”) is less than $.40, Purchaser
would, at Purchaser’ option, either issue to Sellers that number of additional
shares of EGPI common stock equal to (1) the number of shares of EGPI common
stock comprising the Stock Consideration held at the Make Whole Date, multiplied
by $.40, less (2) the number of shares of EGPI common stock comprising the Stock
Consideration held at the Make Whole Date, multiplied by the Market Price Per
Share of the Stock Consideration on the Make Whole Date.  Notwithstanding the
foregoing, Purchaser’s obligation to make any adjustment pursuant to the
preceding sentence shall terminate in the event that, at any time prior to the
Make Whole Date, the aggregate Market Price Per Share of the Stock Consideration
during any twenty consecutive trading days exceeds $.75.

 

--------------------------------------------------------------------------------


 
Example of Make Whole:
 
Assumes that the Seller has met or exceeded each of the Targets.
 
At Closing:
 
     $150,000 Portion or Purchase Price paid in Purchaser Shares
 
     $.15     Purchaser’s share price at Closing
 
     1,000,000 shares issued to Seller.
 
One Year Following Closing:
 
     $.10     Purchaser’s share price one year following Closing
 
     500,000 additional shares issued to Purchaser.
 
     1,500,000 shares times $.10 per share equals $150,000.
 
 
 
      The Cash Consideration and Stock Consideration for each of the Sellers
will be adjusted based on the final Audited Financial Statements and the impact
on calculated EBITDA used in the original formula. In the event that the
Purchase Price of the Company is reduced after review of the final Audited
Financial Statements or during the due diligence process, the Sellers will have
the right to cancel this transaction if the adjustment lowers the average
Trailing Twenty-Four Month EBITDA by more than One Hundred Thousand Dollars
($100,000.00).

 
 
3.
Consulting, Employment and Non-Compete Agreements: Those Officers and Directors
identified on Exhibit A attached hereto shall enter into individual Consulting
or Employment Agreement (“Consulting Agreement” or “Employment Agreement”), in a
form to be mutually agreed upon by the Company and Purchaser.  The Consulting
Agreement shall provide Employee/Consultants with cash and stock consideration
for their efforts to assist Purchaser with (i) the integration of the Company’s
operations with that of Purchaser and (ii) assisting the Purchaser in its plan
of strategic target acquisitions. The Consulting Agreements shall include
substantially the same economic conditions in regard to salary and bonuses as
are being earned currently except for any bonuses paid as a distribution due to
tax liabilities that are incurred because of the S Corporation status of SATCO.

 
 
4.
Incentive Compensation.  In addition to the consideration set forth in paragraph
2 above, the Sellers would, (a) for each Performance Year (as defined on Exhibit
A), be entitled to earn incentive compensation (the “Earnout Provision” or
“Earnout”) based upon the final performance of the Companies according to the
formula set forth on Exhibit B, and (b) be entitled to earn additional equity
compensation based upon the financial performance of acquired companies,
determined in accordance with the provisions of Exhibit C.

 
 
5.
Registration Rights.  The Sellers would be granted registration rights, with
respect to all        shares of common stock of EGPI issued to the Sellers
hereunder, upon terms and conditions agreed to by the parties.

 

--------------------------------------------------------------------------------


 
 
6.
Employee Bonus Pool.  A pool of shares of EGPI’s common stock (not to exceed
500,000 shares) shall be made available at the first anniversary of the Closing
in an incentive stock option plan for the benefit of certain employees of the
Companies designated by the Sellers, with an exercise price not to exceed one
hundred and ten percent market price on date of issuance.

 
 
7.
Terms of the Agreement. The Companies and the Sellers would make representations
and warranties and customary indemnities regarding the Companies and their
businesses.  The Agreement would also provide that:

 
 
i.
Each Seller would agree not to compete in any of the business lines currently
engaged in at the closing date by the Companies for a period of three years
following the Closing. Specifically excluding any activities in the construction
industry which the Sellers reserve the right to operate in after closing.

 
 
ii.
The parties would agree to customary covenants and other matters typically found
in agreements relating to transactions of this type, size and complexity.

 
 
8.
Closing.  It is presently expected that the Closing would take place on
September 30, 2009 or as promptly as practicable following the execution and
delivery of the Agreement and would be subject to customary conditions
precedent.  In addition, the following would be included among the conditions
precedent to the Purchaser's obligations at the Closing:

 
 
i.
Completion of required governmental filings, receipt of requisite governmental
approvals and expiration of any applicable waiting periods, if any, and that
there shall be no litigation or other legal action pending or threatened seeking
to enjoin the parties;

 
 
ii.
Completion by the Purchaser to its satisfaction of a financial and legal due
diligence review of the Companies and their businesses;

 
 
iii.
Receipt by the Purchaser of financing sufficient to allow the Purchaser to pay
the Purchase Price.

 
 
iv.
All necessary corporate action on behalf of the Purchaser (including action by
its directors and officers) shall have been taken;

 
 
v.
All necessary corporate and other action of the Sellers and the Companies
(including action by its partners) shall have been taken;  and

 
 
vi.
The Companies and the individuals set forth on Exhibit A shall have entered into
employment agreements upon mutually satisfactory terms and conditions.

 
 
vii.
Receipt of Audited Financial Statements for the applicable years of the
Companies.

 
Any or all of these provisions to close can be waived by mutual consent of
the    Purchaser and Seller.
 
 
9.
Due Diligence.  The Companies and the Sellers understand and acknowledge that
the Purchaser has not had an opportunity to complete its examination of the
assets and records of the Companies and that execution and delivery of the
Agreement and the terms thereof will be subject to the Purchaser's satisfaction
with the condition of, existence of, and valuations assigned to, the assets
reflected on the financial statements of the Companies, the extent and the
nature of liabilities and obligations of the Companies’ businesses, whether or
not appropriately reflected on such financial statements, and the business,
prospects and operations of the Companies. As stated in Item 2, Paragraph B
above, in the event that the Purchase Price of the Company is reduced after
review of the final Audited Financial Statements or during the due diligence
process, the Sellers will have the right to cancel this transaction if the
adjustment lowers the average Trailing Twenty-Four Month EBITDA by more than One
Hundred Thousand Dollars ($100,000.00).

 

--------------------------------------------------------------------------------


 
10.
Conduct of the Companies and Purchaser.  From the date hereof until the
execution and delivery of the Agreement or such earlier date as negotiations may
terminate:

 
 
i.
Neither any Company nor any of the Sellers, nor any of their respective
affiliates, subsidiaries, partners, directors, officers, employees,
representatives or agents, shall directly or indirectly, alone or with others,
solicit, encourage or initiate any offer or proposal from, or engage in any
discussions or negotiations with, or provide any information to, or accept any
offer from, any person, entity or group (other than the Purchaser and its
officers, directors, employees, advisors, agents and representatives) concerning
any inquiries or proposals for (a) the acquisition of all or any part of the
outstanding Interests or the assets of the Companies, (b) any merger,
consolidation, joint venture or other business venture or transaction involving
any Company or (c) any other transaction that is inconsistent with the Proposed
Transaction set forth in this letter.

 
 
ii.
Each of the Companies and the Sellers shall make available to the Purchaser, its
officers, employees, directors, advisors, agents and representatives access to
the Companies’ facilities and personnel and such information and documents as
the Purchaser may reasonably request. Such requests are not to interfere with
the businesses normal operations.

 
 
iii.
The Sellers agree to, and agree to cause the Companies and their officers,
directors and partners to, notify the Purchaser of any material adverse change
in the financial or other conditions of the Companies or their businesses.

 
 
iv.
The Purchaser shall not offer, or solicit employment to any of the existing
employees of the Companies for a period of 1 year from the date of the Letter of
Intent.

 
11.
Term of Letter of Intent.  In the event (a) this letter of intent shall not have
been accepted in writing by the Companies and the Sellers on or before the close
of business on August 27, 2009, or (b) the definitive agreement does not contain
substantially the same terms and conditions as this Letter of Intent, either the
Companies and the majority of Sellers or the Purchaser may terminate the
provisions hereof.  Such termination shall not impair or otherwise affect the
rights or remedies of the parties for any prior breach of any obligation set
forth in paragraphs 11-17 of this letter.

 
12.
Publicity.  The Companies, the Sellers and the Purchaser agree that they will
not make any disclosures about the existence or contents of this letter or
negotiations relating to the Proposed Transaction or cause to be publicized in
any manner whatsoever by way of interviews, responses to questions or inquiries,
press releases or otherwise any aspect or proposed aspect of this Proposed
Transaction without prior written notice to and written approval of the other
parties, except as may otherwise be required by law.  If a party is required by
law to make any such disclosure, it must first provide to the other party the
content of the proposed disclosure, the reasons that such disclosure is required
by law, and the time and place that the disclosure will be made.

 
13.
Governing Law.  This letter of intent shall be governed by the laws of the State
of Georgia.

 
14.
Fees and Expenses.  The Purchaser, on one hand, and the Companies and the
Sellers, on the other hand, shall each bear and pay all costs and expenses
(including, without limitation, finder’s or broker’s fees or commissions and
fees and expenses of attorneys and consultants) he, she or it incurs in
connection with the transactions contemplated by this letter regardless of
whether the Agreement is executed or the Proposed Transaction is consummated.

 

--------------------------------------------------------------------------------


 
15.
Line of Credit Contingency. This agreement is contingent on the Purchaser
securing a line of credit in the amount of not less than One Million Five
Hundred Thousand Dollars ($1,500,000.00), but up to Five Million Dollars
($5,000,000.00) for the Company, based on the Company’s receivables. If the line
of credit is not provided, the Sellers will have the right to cancel the
transaction. In addition, if the line of credit is provided to the Company, the
Sellers will be bound to this agreement

 
16.
General Indemnification. There will be a general indemnification clause provided
in the final documentation that contains customary terms and conditions for this
type of transaction. The indemnification clause will be extended to include, but
not be limited to, all business liabilities of the Company incurred in the
regular course of business personally guaranteed by the sellers.

 
17.
Miscellaneous.  This letter constitutes the entire agreement of the parties
relating to the transactions contemplated by this letter and supersedes all
prior contracts or agreements with respect to those matters, whether oral or
written (other than that certain confidentiality agreement between the Purchaser
and the Companies related to confidentiality).  All notices, requests, or
consents provided for or permitted to be given under this letter must be in
writing and, in the case of the Companies and the Sellers, may be given to the
addressee of this letter.  A party’s rights and obligations under this letter
are assignable only with the prior written consent of each other party.  This
letter may be amended only by a written agreement executed by all parties
hereto.  This letter may be executed in counterparts, each of which shall be
deemed an original, but all of which together shall constitute one and the same
agreement.  This letter is solely for the benefit of the parties hereto, and
shall not be construed to give rise to or create any liabilities or obligation
to, or to afford any claim or cause of action to, any other person or
entity.  This letter shall be superseded in its entirety by the Agreement upon
the approval and execution thereof.

 


 


 
[Signatures on next page]
 

--------------------------------------------------------------------------------


 
If the foregoing accurately reflects the discussions between us to date, please
indicate your acceptance and agreement below.
 

 
Very truly yours,
          EGPI FIRECREEK, INC.          
By:
/s/Robert Miller     Title:  Executive V.P.     Date:            

 

ACCEPTED AND AGREED:                     SOUTH ATLANTIC TRAFFIC CORP.          
                      By:
/s/John R. Joyner    
      Title:  Chairman       Date: August 26, 2009    
 
 

 

            By:
/s/John Hall
      Title:  V.P.       Date: August 26, 2009    
 
 

 

            By:         Title:          Date:      
 
 

 

--------------------------------------------------------------------------------




Exhibit A —Consulting, Employment and Non-Compete Agreements
 
 

Party to the Agreement     Description of the Agreement                  
 
   
 
 
 
   
 
 




--------------------------------------------------------------------------------


 
EXHIBIT B
 
INCENTIVE COMPENSATION
 
On the date that is 30 days following the Anniversary Date of the Transaction
for the years   2010, 2011 and 2012 (each such year being a “Performance Year”),
the board of directors of Purchaser (the “Board”) shall compare the financials
of the Companies to the projected financials of the Companies and determine an
Earnout Pool. The cumulative Earnout Pool shall be the greater of 25% of the
earnings in excess of 110% of the Earnout Target or a cumulative $1,329,400.00 (
the “Additional Multiple Earnout Pool”) over the three year earnout period
payable in cash or stock at the Purchasers discretion. Based on the results of
such comparison, the Sellers may be eligible for an incentive bonus calculated
as follows:
 
1.           For each Performance Year, the total amount of the bonus pool
available shall be equal to 25% of the pre-tax income of the Companies for such
Performance Year (the “Bonus Pool Amount”) up to a cumulative Earnout Pool of
$1,329,400.  If in the third year the Earnout Pool has not reached the Maximum
Earnout Pool amount then the balance of the Maximum Earnout Pool will be used
for the calculation.


2.           The aggregate amount of incentive bonuses payable for each
Performance Year shall be an amount equal to (a) the Bonus Pool Amount,
multiplied by (b) the percentage set forth in the table below opposite the
applicable Financial Performance Target, calculated as set forth herein.


Actual Performance < 5% Financial Performance Target
    0 %
Actual Performance ≥ 5% but < 20% Financial Performance Target
    5 %
Actual Performance ≥ 20% but < 35% Financial Performance Target
    20 %
Actual Performance ≥ 35% but < 50% Financial Performance Target
    35 %
Actual Performance ≥ 50% but < 65% Financial Performance Target
    50 %
Actual Performance ≥ 65% but < 80% Financial Performance Target
    70 %
Actual Performance ≥ 80% but < 90% Financial Performance Target
    90 %
Actual Performance ≥ 90% but < 100% Financial Performance Target
    100 %
Actual Performance ≥ 100% but < 110% Financial Performance Target
    110 %
Actual Performance ≥ 110% Financial Performance Target
    120 %



3.           The “Financial Performance Target” shall be an amount equal to (i)
the sum of the (x) Revenue Factor, (y) EBITDA Factor, and (z) Net Income Factor,
for each Performance Year, as set forth below:


Performance Year
Projected Revenue
Projected EBITDA
Projected Net Income
FY 2009
     
FY 2010
     
FY 2011
     



4.           “Actual Performance” shall be an amount equal to the sum of actual
(i) Revenue Factor, (ii) EBITDA Factor and (iii) Net Income Factor, for any
Performance Year.


5.           The Revenue Factor, the EBITDA Factor and the Net Income Factor
shall be calculated in accordance with GAAP.


Any bonus due shall be payable in cash or stock at the Purchasers discretion.
 

--------------------------------------------------------------------------------


 
For purposes of this Exhibit A, the terms set forth above shall mean as follows:
 
 
(i)
Revenue Factor shall be a percentage equal to the product of (x) thirty percent
(30%) multiplied by (y) a fraction the numerator of which is the Companies’
actual revenues for a Performance Year and the denominator of which is the
Companies’ projected revenues for such corresponding Performance Year.

 
(ii)
EBITDA Factor shall be a percentage equal to, the product of (x) fifty percent
(50%) multiplied by (y) a fraction the numerator of which is the Companies’
actual EBITDA for a Performance Year and the denominator of which is the
Companies’ projected EBITDA for such corresponding Performance Year.

 
(iii)
Net Income Factor shall be a percentage equal to, the product of (x) twenty
percent (20%) multiplied by (y) a fraction the numerator of which is the
Companies’ actual audited pre-tax net income for a Performance Year and the
denominator of which is the Companies’ projected pre-tax net income for such
corresponding Performance Year.

 

--------------------------------------------------------------------------------


 
Example Calculation
 
By way of example, and for illustrative purposes only, the following model
depicts the manner in which the bonus shall be calculated for a single
Performance Year.  The numbers and assumptions used herein are not intended to
be the final projections or Bonus Pool Amount for purposes of this Schedule.
 
Performance Year
 
Projected Revenue
   
Projected EBITDA
   
Projected Net Income
 
FY 2009
    $5,000,000       $1,000,000       $500,000  
Performance Year
 
Actual Revenue
   
Actual EBITDA
   
Actual Net Income
 
FY 2009
    $6,000,000       $800,000       $250,000  

 
Whereby:
 
1)  Revenue Factor = 36%; EBITDA Factor = 40%; Net Income Factor=10%
 
2) Calculation Value = 36% + 40% + 10% = 86%
 
3) Incentive Bonus payable based on a calculation value of 86% = $59,375
 

--------------------------------------------------------------------------------


 
EXHIBIT C
 
INTEGRATION INCENTIVE COMPENSATION
 
During the period beginning on the Closing Date and ending on the third
anniversary of the Closing Date (the “Integration Incentive Period”), the
Sellers shall be entitled to additional equity compensation determined in
accordance with the following provisions:
 
1.           As soon as reasonably practicable following the Closing Date, the
Sellers shall provide to the Purchaser a schedule identifying potential
acquisition targets conducting business similar to the Companies’ Business (the
“Acquisition Targets” and each, an “Acquisition Target”).  For each Acquisition
Target, the Sellers shall identify the target annual revenue (the “Target
Revenue”) of such Acquisition Target.
 
2.           On the third anniversary of the Closing Date, the Sellers shall be
entitled to a bonus calculated as follows, payable in cash or shares of shares
of EGPI common stock, in Purchaser’s discretion:  (A) Bonus Multiplier,
multiplied by (B) the Integration Bonus Pool.
 
The term “Bonus Multiplier” means a percentage, (A) the numerator of which is
the actual aggregate revenue for all Acquisition Targets measured over the
trailing twelve months from EGPI’s fiscal year end in the year in which such
Acquisition Target is acquired (or, if the target is acquired in September 2006,
the actual revenue of the Acquisition Target from 5-1-06 thru 4-31-07), and (B)
the denominator of which is the aggregate Target Revenue for all Acquisition
Targets.  An example calculation of the Bonus Multiplier is as follows:
 

          First Year       Projected    
Actual
      Millions    
in year acquired
 
Target A
  $  30     $ 20  
Target B
  $ 20     $ 20  
Target C
  $ 100     $ 110  
Target D
  $ 40    
Did not acquire
 
Target E
  $ 10     $ 40       $ 200     $  190                    
Limit
            95.00 %

 
The term “Integration Bonus Pool” means the aggregate audited pre-tax revenue of
all Acquisition Targets during the Integration Incentive Period.  An example
calculation of the Integration Bonus Pool follows:
 

--------------------------------------------------------------------------------


 